                 IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            No. 5:18-CR-00501-D-1


 UNITED STATES OF AMERICA,             )
                                       )                   ORDER
       v.                              )
                                       )
ANTHONY HARRIS,                        )
                                       )
            Defendant.                 )

      This matter comes before the Court on the United States of America's motion

to seal the United States' response in opposition, [D.E. 72], to Defendant's sealed

motion, [D.E. 65]. For good cause having been shown, the United States' motion is

GRANTED. The Clerk of Court is DIRECTED to seal Docket Entry 72, the United

States' response in opposition to Defendant's sealed motion.

      SO ORDERED this _fil day of     Avd usi.        , 2021.




                                       ~sfr~~RnI
                                       United States District Judge




        Case 5:18-cr-00501-D Document 76 Filed 08/31/21 Page 1 of 1
